Citation Nr: 0938209	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as due to an undiagnosed 
illness.

2.  Entitlement to service connection for chronic joint pain 
of all major joints, claimed as due to an undiagnosed 
illness.

3.  Entitlement to service connection for shortness of 
breath, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for bleeding gums, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for frequent diarrhea, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic headaches, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to 
December 1992.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This case was originally remanded by the Board in September 
2007 for further development.  Unfortunately, the appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Board's September 2007 remand, the RO was instructed 
to schedule the Veteran for appropriate examination(s) to 
determine whether any of his claimed disorders met the 
criteria for an undiagnosed illness, and, if not, to 
determine whether it was at least as likely as not (i.e., 
probability of 50 percent or greater) that any diagnosed 
disability was related to service.

Regrettably, as certain action requested in the September 
2007 Board remand has not been performed in full, another 
remand is required.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).

Specifically, the Veteran was apparently scheduled for the 
requested VA examination(s) on January 20, 2009.  In letters 
dated in October 2007 and November 2008, he was informed that 
the RO asked the nearest VA medical facility to schedule an 
examination in connection with his claim and that the 
facility would notify him of the date, time, and place of the 
examination.  However, there is no correspondence associated 
with the claims folder indicating that he was given notice of 
the date, time, and place of his scheduled examination.  

In correspondence dated on January 30, 2009, the Veteran was 
informed that he failed to report for his January 2009, 
examination and that the nearest VA facility would reschedule 
him for examinations in connection with his claims.  However, 
there is no correspondence associated with the claims folder 
indicating that the examinations were ever rescheduled.  In 
correspondence submitted by the Veteran in June 2009, he 
indicated that he received no notification of any scheduled 
VA examinations and asked that they be rescheduled.  

The Board agrees that the Veteran's examination(s) should be 
rescheduled and that proper notice be given with respect to 
the date, time, and place of the examination(s) in order to 
comply with the terms of the September 2007 remand order.  
Such notifications should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
Tennessee Valley Healthcare System for the 
period from May 2009 to the present..

2. The RO should schedule the Veteran for 
appropriate examination(s).  If he does 
not meet the criteria for undiagnosed 
illness for any of his claims, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any 
diagnosed disability is related to 
service.  

The claims folder should be made available 
to the examiner for review, and the 
examiner should explain the reason(s) for 
the opinion(s) given.  Copies of all 
correspondence notifying the Veteran of 
the date, time, and place of his scheduled 
examination(s) should be associated with 
the claims folder.

3.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a SSOC and given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

